Citation Nr: 0622733	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-38 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) above, which 
denied entitlement to service connection for PTSD.

In February 2006, the veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing.  
A transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2005); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The veteran contends that he experienced stressful events 
during his service in Vietnam which caused him to develop 
PTSD.  He has specifically reported that, during his second 
tour of duty in Vietnam, he was assigned to a convoy that 
delivered ammunition and other supplies to various American 
base camps.  At the February 2006 videoconference hearing, 
the veteran testified that, while the convoy transported 
ammunition along the An Khe Pass, it received incoming mortar 
fire.  The veteran also testified that his base camp was 
located about two miles from an American air base and that, 
when Airborne Warning and Control Systems (AWACS) planes flew 
into the airbase, the Vietcong would initiate mortar attacks 
against the planes which would also strike his base camp.  

The veteran has been unable to provide specific dates and 
locations regarding his active service in Vietnam.  However, 
the Board concludes that he has reported at least one 
potentially verifiable stressor.  In this context, the Board 
notes that the RO has not attempted to verify the claimed 
stressors, on the basis that the information provided by the 
veteran was too vague to send to the U.S. Army and Joint 
Services Records Research Center (JSRRC).

In an attempt to provide as specific information as possible 
about the veteran's claimed stressors, the Board has 
considered the veteran's testimony at his video-conference 
hearing, along with the information contained in the claims 
file, and has attempted to identify the name of the base camp 
where the veteran's unit was located during the mortar 
attacks mentioned above.  In this regard, the Board notes 
that independent research on the veteran's unit from June 
1971 to January 1972, the Headquarters and Headquarters 
Detachment, 2nd Battalion, 32nd Artillery, has revealed that 
the unit was located at the Tay Ninh Base in Vietnam 
beginning in April 1967 until late December 1971.  The Board 
has also attempted to narrow down the time period during 
which it is likely the veteran's ammunition convoy 
experienced mortar attacks.  Therefore, based upon the 
Board's independent research and the information contained in 
the claims file, the Board finds that a remand is necessary 
to attempt to verify the veteran's claimed stressors.  

In reference to the veteran's medical diagnosis of PTSD, the 
Board notes that 38 C.F.R. § 4.125(a), refers to DMS-IV (the 
American Psychiatric Associations' Diagnostic and Statistical 
Manual for Mental Disorders, 4th ed., 1994), as the source of 
criteria for the diagnosis of claimed psychiatric disorders.  
DSM-IV provides that a valid diagnosis of PTSD requires that 
a person has been exposed to a traumatic event in which both 
of the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and 
(2) the person's response involved intense fear, 
helplessness, or horror.  

In this context, the Board notes that an October 2002 VA 
treatment record reflects the veteran was diagnosed with PTSD 
following what appears to have been an intake interview.  
That diagnosis was continued in February 2004, after a more 
thorough evaluation which specifically addressed the 
traumatic events the veteran said he had experienced in 
Vietnam, and his response to those events.  Although the 
Board considers the February 2004 VA treatment record to be 
competent evidence, there is no indication that the February 
2004 evaluation was a complete mental health evaluation or 
that the evaluation was conducted by a provider qualified to 
diagnose PTSD.  In addition, the Board notes the veteran has 
not been afforded a full VA examination in conjunction with 
his claim for service connection for PTSD.  Therefore, the 
Board concludes that, if one or more of the veteran's claimed 
stressors are verified, a new medical examination is needed 
in order to adequately assess the veteran's current mental 
health disability.  See 38 C.F.R. § 3.326 (2005).  

The veteran is hereby advised of the importance of reporting 
to any scheduled VA examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

During the pendency of this appeal, in March 2006, the Court 
of Appeals for Veterans Claims issued a decision in the case 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was provided with notice of the type of 
information and evidence that was needed to substantiate his 
claim for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  The Board is confident that the RO will effectuate 
the new requirements of the Court in this matter.

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.	The RO should attempt to verify the 
occurrence of the veteran'sclaimed 
stressor(s) with the U.S. Army and 
Joint Services Records Research Center 
(JSRRC).  The RO should provide copies 
of pertinent parts of the veteran's 
personnel records, including the 
veteran's unit assignments in Vietnam 
from January 1970 to January 1971 and 
from June 1971 to March 1972.  

a.	JSRRC should be requested to 
conduct a search of all of the 
available and appropriate sources, 
and provide any pertinent 
information, including unit 
histories and morning reports for 
the veteran's unit of assignment, 
which might corroborate the 
claimed stressor(s).  Any 
information obtained should be 
associated with the claims file.  
If the search efforts produce 
negative results, the claims file 
should be so documented.

b.	JSRRC should be specifically asked 
to verify the activities of the 
veteran's unit, Headquarters and 
Headquarters Detachment, 2nd 
Battalion, 32nd Artillery, at Tay 
Ninh Base in Vietnam, from 
September to October 1971.  Also 
request that JSRRC verify the 
activities of his unit, Service 
Battery, 5th Battalion, 42nd 
Artillery from January to March 
1972.  

c.	Request that JSRRC research all 
locations in Vietnam where the 
veteran's unit was located and, if 
any additional locations are 
identified, indicate whether the 
unit was involved in combat 
activity at any pertinent time.

2.	Thereafter, if (and only if) one or 
more of the alleged stressors is 
verified, the RO should schedule the 
veteran for a mental disorders 
examination by an examiner 
knowledgeable in evaluating PTSD, to 
determine the nature and extent of any 
psychiatric disorder(s) found to be 
present.  Any and all studies deemed 
necessary by the examiner should be 
completed.  The claims file must be 
made available to the examiner for 
review in conjunction with the 
examination, and the examination report 
should reflect that such review is 
accomplished.  A rationale should be 
provided for any opinion offered.  

3.	The RO must specify, for the examiner, 
the stressor or stressors determined to 
be established by the record.  The 
examiner should further be instructed 
that only those combat-related events 
may be considered for the purpose of 
determining whether in-service 
stressors were sufficient to have 
caused the current psychiatric 
symptoms, and determining whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied 
by both the in-service stressors and 
the current symptomatology.  The 
diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in the American 
Psychiatric Association manual, DSM-IV.

a.  The Board is aware that the mere 
presence of in-service stressors does 
not necessarily support a post-service 
diagnosis of PTSD.  Therefore, the 
examiner should be asked to discuss 
the degree to which currently noted 
symptomatology correlates with the 
veteran's claimed stressor(s), and 
whether such symptoms are adequate to 
support a diagnosis of PTSD, as 
opposed to a different psychiatric 
disorder.

b.  If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor or 
stressors supporting the diagnosis, 
and the current manifestations which 
distinguish that diagnosis from other 
psychiatric disorders.  
      
c.  If the veteran is found to have a 
psychiatric disorder other than PTSD, 
the examiner is requested to provide 
an opinion as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or less 
than likely (i.e., a probability of 
less than 50 percent) that any 
currently diagnosed psychiatric 
disorder is causally related the 
veteran's active military service, 
including his service during the 
Vietnam War.
      
d.  Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.  

4.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise informed.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


